Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stent et al. (US Pub. No. 2010/0131274) in view of Govrin et al. (U.S. Pub. No.  2014/0297268).  

              Regarding claim 1, with respect to Figures 1-5, Stent teaches a method comprising: 
               generating a first annotation tree for an annotated dialog act (paragraph 0026, the parse-based dialog model in the system can be a connection path model which does not use a stack to maintain a global parse state, and which (a) directly predicts a connection path from a root to a terminal for each received spoken dialog and (b) creates a parse tree), the first annotation tree including a root node for the annotated dialog act (paragraph 0026, the root node and the plurality of non-root nodes in the parse tree);
             generating an annotation identifier for each node in the first annotation tree (paragraph 0026) (Note; In paragraph 0026, it is implicit that the nodes in a parse tree have identifiers.);
             the first annotation tree including a root node for the annotated dialog act and leaf nodes for each non-null annotation tag for the annotated dialog act (paragraph 0026, the collection of 
            writing an annotation record for each node of the first annotation tree (paragraph 0026);
             a record for the root node lacks a parent identifier (task 304 can include sequences of subtasks 306), a record for non-root nodes include a parent identifier, the parent identifier referencing the annotation identifier of the parent (fig.3,4; paragraphs 0027-0028) (Note; Stent teaches that a subtask 306 can include sequences of dialog acts 308. Each dialog act 308 corresponds to one clause 312 spoken by one speaker (as shown in FIG. 3), the dialog root node 302 does not record a task/subtask, and the non-root nodes record the task/subtask, corresponding to the features “a record for the root node lacks a parent identifier, a record for non-root nodes include a parent identifier, the parent identifier referencing the annotation identifier of the parent”), and 
           the record for the node corresponding to the previous discourse node includes an annotation identifier for a corresponding subsequent discourse record, the subsequent discourse record corresponding to a leaf node in a second annotation tree also associated with the conversation identifier (fig.3,4; paragraphs 0027-0028) (Note; Stent teaches that order placement 402 task can include typical sequences of subtasks such as opening 402, contact information 404, order item 406, payment information 408, summary 410, closing 412, and related-offers. The output can nest subtasks multiple levels deep, even though FIG 4 only shows one level deeper than the typical sequences of subtasks (corresponding to the features “the record for the node corresponding to the previous discourse node includes an annotation identifier for a corresponding subsequent discourse record, the subsequent discourse record corresponding to a leaf node in a second annotation tree also associated with the conversation identifier”).

             However, Stent does not specifically teach that the annotated dialog act being associated with a conversation identifier of a conversation. 
            However, Stent teaches that the system receives multiple dialogs. Prior to processing, an automatic process segmented the dialogs into utterances and annotated them with part-of-speech tag and supertag information, named entities, dialog acts (all belonging to the “conversation identifier”), and tasks/subtasks (paragraph 0035) whereas Govrin teaches dialog id [i.e., a conversation identifier] (paragraph 0348). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stent to incorporate the feature of the annotated dialog act being associated with a conversation identifier of a conversation in Stent’s invention as taught by Govrin. The motivation for the modification is to do so in order to provide a better interaction system using the conversation identifier.
              Stent in view of Govrin further does not specifically teach that the leaf nodes each including a previous discourse node corresponding to a previous discourse tag in the annotated dialog act; each annotation identifier being unique within the conversation identifier. 
            However, Stent teaches that the system distinguishes a user turn and a system turn. The system splits each user turn into clauses. The system determines the dialog act of each clause from information about the clause and the immediately preceding dialog context (paragraphs 0030-0031). Examiner takes an official notice that each of the leaf nodes includes a previous discourse node corresponding to a previous discourse tag in the annotated dialog act and each annotation identifier is unique are known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stent to incorporate the feature of the leaf nodes each including a previous discourse node corresponding to a previous discourse tag in the 

                Regarding claim 2, Stent in view of Govrin does not specifically teach determining that a first subordinate dialog act and a second subordinate dialog act share a common tag and a common parent; and inserting a node in the annotation tree that is a child of a node for the common parent and is a parent of a node for the first subordinate dialog act, of a node for the second subordinate dialog act, and of a node for the common tag, wherein the node for the first subordinate dialog act and the node for the second subordinate dialog act each lack a child node corresponding to the common tag. However, Stent teaches a subtask label (paragraph 0042) whereas Examiner takes an official notice that determining that a first subordinate dialog act and a second subordinate dialog act share a common tag and a common parent; and inserting a node in the annotation tree that is a child of a node for the common parent and is a parent of a node for the first subordinate dialog act, of a node for the second subordinate dialog act, and of a node for the common tag, wherein the node for the first subordinate dialog act and the node for the second subordinate dialog act each lack a child node corresponding to the common tag are known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stent to incorporate the feature of determining that a first subordinate dialog act and a second subordinate dialog act share a common tag and a common parent; and inserting a node in the annotation tree that is a child of a node for the common parent and is a parent of a node for the first subordinate dialog act, of a node for the second subordinate dialog act, and of a node for the common tag, wherein the node for the first subordinate dialog act and the node for the second 
          
               Regarding claim 3, Stent teaches accessing the respective annotation records in response to a query; and returning one or more annotation records determined to be responsive to the query (paragraph 0018).

             Regarding claim 4, Stent teaches accessing the respective annotation records to generate training examples for a dialog management engine; and training the dialog management engine using the training examples (paragraphs 0029, 0034, 0038).

             Regarding claims 5, 13 and 19, Stent teaches wherein the annotation record for each node includes text corresponding to the node (paragraph 0029).

             Regarding claim 6, Stent teaches wherein the respective annotation records are stored in an unordered list (paragraph 0026).

             Regarding claim 7, Stent in view of Govrin does not specifically teach wherein the first annotation tree represents a first turn in the conversation and the second annotation tree represents a second turn in the conversation, the first turn and the second turn are separated by at least one intervening turn. 


              Regarding claim 8, with respect to Figures 1-5, Stent teaches a system comprising: 
              at least one processor (fig.1; paragraph 0015); 
              a dialog input device (paragraphs 0018, 0030); 
              a dialog output device (paragraphs 0018, 0031), and 
              memory storing instructions that, when executed by the at least one processor performs operations including:
              receiving input dialog acts from the dialog input device and receiving output dialog acts for output via the dialog output device (paragraphs 0007, 0021, 0038), and 
              generating hierarchical annotation records for annotations of the input dialog acts and for annotations of the output dialog acts (paragraphs 0030, 0031), and 
              wherein the hierarchical annotation records for a dialog act include: 

              a plurality of non-root records each including: 
              an annotation identifier (paragraph 0026) (Note; In paragraph 0026, it is implicit that the nodes in a parse tree have identifiers.), and 
              a parent identifier, the parent identifier being an annotation identifier of another record (paragraph 0026) (Note; In paragraph 0026, Stent  teaches a connection path to the root for each utterance.),
              wherein at least some of the non-root records further include an annotation tag (fig.3,4; paragraphs 0021, 0027-0028) (Note; In paragraphs0027-0028, Stent  teaches a task/subtask structure.). 
              However, Stent does not specifically teach the root record specifying a conversation identifier. However, Stent teaches that the system receives multiple dialogs and the feature of storing a conversation identifier in the root record is merely one of several straightforward possibilities (paragraph 0035) whereas Govrin teaches dialog id [i.e., a conversation identifier] (paragraph 0348). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stent to incorporate the feature of the root record specifying a conversation identifier in Stent’s invention as taught by Govrin. The motivation for the modification is to do so in order to provide a better interaction system using the conversation identifier.

             Regarding claims 9 and 10, Stent in view of Govrin does not specifically teach wherein the root record further includes an indication of a speaker for the dialog act and each of the root 
            Examiner takes an official notice wherein the root record further includes an indication of a speaker for the dialog act and each of the root records and at least some of the plurality of non-root records further includes an indication of a speaker for the dialog act is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stent to incorporate the feature of wherein the root record further includes an indication of a speaker for the dialog act and each of the root records and at least some of the plurality of non-root records further includes an indication of a speaker for the dialog act in Stent’s invention in view of Govrin’s invention in order to provide an indication of a speaker for the dialog act.

               Regarding claims 11 and 18, Stent teaches wherein the annotation tag is selected from the group including a subsequent discourse tag, a dialog act type, a dialog error, and a previous discourse tag (paragraph 0021).

              Regarding claim 12, Stent in view of Govrin does not specifically teach wherein non-root records having an annotation tag that represents a previous discourse tag further include an annotation identifier of another annotation record, the other annotation record having an annotation tag that represents a subsequent discourse tag. 
            Examiner takes an official notice wherein non-root records having an annotation tag that represents a previous discourse tag further include an annotation identifier of another annotation record, the other annotation record having an annotation tag that represents a subsequent discourse 
. 
             Regarding claim 14, Stent in view of Govrin does not specifically teach wherein at least one dialog act of the input dialog acts represents an operational action performed by a user of the system. 
            Examiner takes an official notice wherein at least one dialog act of the input dialog acts represents an operational action performed by a user of the system is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stent to incorporate the feature of wherein at least one dialog act of the input dialog acts represents an operational action performed by a user of the system in Stent’s invention in view of Govrin’s invention in order to provide a dialog that can contain operational actions performed by the user.

            Claim 15 are rejected for the same reasons as discussed above with respect to claim 1.
Furthermore, Stent does not specifically teach wherein the first conversation identifier and the second conversation identifiers are not sequential. 
            Examiner takes an official notice wherein the first conversation identifier and the second conversation identifiers are not sequential is well known in the art. Thus, it would have been 

             Claim 16 are rejected for the same reasons as discussed above with respect to claims 1 and 8.

            Claim 17 are rejected for the same reasons as discussed above with respect to claims 1 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

                                                                                                                                                                                                    /MD S ELAHEE/                                                                                                                                                                                                       MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
March 27, 2021